Citation Nr: 9923984	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-32 249	)	DATE
	)
	)

On appeal from the  
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania  


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis 
dissecans, right knee, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability due to service-connected 
disability (TRIU).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 29, 1958 to November 
2, 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from VA RO rating decision dated in May 
1997, which denied a claim for an increased rating, in excess 
of a 30 percent evaluation, for the veteran's service-
connected right knee disability, characterized at that time 
as osteochondritis dissecans, right knee.  A TRIU claim was 
also denied.  

In October 1997, the veteran provided testimony before a 
hearing officer at the RO, and in February 1998, the hearing 
officer continued the overall 30 percent evaluation for the 
veteran's right knee, but in doing so, assigned a separate 10 
percent evaluation for degenerative joint disease, and a 20 
percent evaluation for right knee osteochondritis dissecans.  
(The combined evaluation for a 20 percent disability rating 
and a 10 percent disability rating yields a 30 percent rating 
as calculated under the provisions of 38 C.F.R. § 4.25.)  
Thereafter, a supplemental statement of the case was issued 
in March 1999, and the case was subsequently forwarded to the 
Board in Washington, DC.  


REMAND

The veteran maintains that an evaluation in excess of 20 
percent is warranted for his right knee osteochondritis, on 
account of instability and laxity, as well as swelling and 
overall functional impairment.  He contends an evaluation in 
excess of 10 percent is warranted for degenerative joint 
disease of the right knee, on account of constant pain, 
limitation of motion, and painful motion, as well as 
occasional exacerbation of right knee symptomatology, 
including with cold weather.  The most recent VA examinations 
conducted in May 1997 and June 1998, revealed that the 
veteran complained of constant pain, occasional give-way, and 
difficulty in walking, even with use of a knee brace and 
cane.  In the Board's view, however, the concerns raised by 
the U.S. Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet.App. 202 (1995), were not fully 
addressed.  In DeLuca, the Court stressed that in evaluating 
disability in a joint, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court indicated that these determinations should be made by 
an examiner and should be portrayed by the examiner in terms 
of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  See DeLuca, supra, 
at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  See also 
Arms v. West,
12 Vet.App. 188, 201 (1999), again emphasizing the need for 
remand to satisfy the Court's requirement of  "a new 
examination that adequately evaluates the functional 
impairment due to pain . . . , followed by a decision that 
specifically addresses the pain issue, supported by an 
adequate statement of reasons or bases."

In order to fully address the Court's concerns, it will be 
necessary to have the veteran examined again, before the 
Board enters its determination on the matter. 

With respect to the TRIU claim, since additional development 
is needed to evaluate the veteran's service connected 
disabilities, it would be premature to enter a final decision 
on this claim at this time.  

In view of the foregoing, this case is Remanded to the RO for 
the following:  

1.  The RO should ask the veteran to identify 
those locations at which he has received any 
treatment for his right knee since 1995.  Upon 
receipt of the veteran's reply, the RO should 
identify those health care providers whose 
records are not currently associated with the 
claims file, and then attempt to acquire them.  
For any non-VA source of treatment the veteran 
identifies, he should be asked to provide 
appropriate authorization to the RO to ensure 
that these records may also be obtained.  

2.  The veteran should then be scheduled for 
an examination to evaluate the nature and 
extent of his right knee disabilities.  All 
indicated tests, and any consultations deemed 
necessary, should be accomplished.  In 
addition, all examination reports should fully 
set forth the current complaints, pertinent 
clinical findings, and diagnoses affecting the 
right knee.  Moreover, the extent of any 
functional loss in the right knee due to 
weakened movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state whether 
any pain claimed by the veteran is supported 
by adequate pathology and is evidenced by his 
visible behavior.  Any additional impairment 
on use should be described in terms of the 
degree of additional range-of-motion loss, as 
per the DeLuca precedent, supra, and specific 
findings should be made regarding range of 
motion of the right knee, to include the 
extent to which that motion deviates from 
normal.  The level of pain on motion should 
also be described, and the examiner is 
requested to give a statement on the 
significance of the June 1998 finding of a 
positive drawer sign, as well as a statement 
that addresses the extent to which the 
veteran's right knee disability, as opposed to 
any other right lower extremity disability, 
(including the ankle and foot), affects the 
veteran's employability.  All opinions 
expressed should be supported by reference to 
pertinent evidence.  Before evaluating the 
veteran, the examiner should review the claims 
folder and a notation to the effect that this 
review of the record was accomplished should 
be included as part of any examination report.

3.  Upon completion of the foregoing 
development of the record requested by the 
Board, and any other development as may be 
deemed appropriate by the RO, the RO should 
enter its determination regarding the 
veteran's claim for an increased rating for 
his right knee disabilities .  If the decision 
results in an increased rating for any 
disability, the veteran should be asked 
whether that satisfies his appeal.  If he 
replies in the negative, or not at all, or if 
it is determined that no increased rating is 
warranted, he should be furnished a 
supplemental statement of the case concerning 
all evidence added to the record since the 
last supplemental statement of the case, and 
which includes and addresses the provisions of 
38 C.F.R. §§ 4.40, 4.45.  The veteran should 
then be given an opportunity to respond, and 
the case returned to the Board for further 
appellate consideration, if otherwise in 
order.

No action is required of the veteran until he is further 
informed, although he has the right to submit additional 
evidence and argument on the matter which the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

